DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 12/22/2021.  Currently, claims 1-20 are pending.

Claim Objections
Claims 11-13 are objected to because of the following informalities:
In claim 11, lines 2-3, the claimed limitation “the variances from the translated uniform data stream” should be changed to “the plurality of variances in the translated uniform data stream” for consistency with the plurality of variances in the translated uniform data stream taught in claim 1, lines 10-11.
In claim 11, lines 4-5, the claimed limitations “the translated data stream is made independent of the variances”, lines 4-5, and “the variables” in line 8, should be changed to “the translated uniform data stream is made independent of the plurality of variances” and “the one or more variables”, respectively, for consistency with the translated uniform data stream and the plurality of variances taught in claim 1, lines 10-11, and the one or more variables taught in line 5 of the claim.
Similarly, in claim 12, the claimed limitations “the variances from the translated uniform data stream” in lines 2-3, and “the variables” in line 7, should be changed to 
Similarly, in claim 13, the claimed limitations “the variances from the translated uniform data stream” in lines 3-4, “the variances” in line 6, and “the variables” in line 9, should be changed to “the plurality of variances in the translated uniform data stream”, “the plurality of variances”, and “the one or more variables”, respectively.
In claim 13, lines 6-7, the claimed limitation “the component processes” should be changed to “the one or more component processes” for consistency with the one or more component processes taught in line 2 of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-10, 14-15, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, line 4, the claimed limitation “the transitive uniform equipment characteristics” is ambiguous. It is not clear if “the transitive uniform equipment 
In claim 10, lines 2-3 and 4-5, the claimed limitation “the intransitive uniform equipment characteristics” is ambiguous. It is not clear if “the intransitive uniform equipment characteristics” is “the plurality of uniform equipment characteristics of the plurality of equipment in the intransitive relationship” taught in claim 8, lines 8-9, or different. As such, there is insufficient antecedent basis for this limitation in the claim.
Similarly, in claim 10, lines 3 and 5, the claimed limitation “the transitive uniform equipment characteristics” is ambiguous as explained in claim 9 above.
Claim 14 recites the limitation “variables” on line 5. This is unclear to the examiner if the applicant is referring to the variables from line 4 of the claim, or to additional variables.
In claim 14, line 5, the claimed limitation “a next variable” is ambiguous because there is no first variable to be compared to.
Claim 15 recites the limitations “new variables” on line 3. This is unclear to the examiner if the applicant is referring to the one or more added new variables from line 2 of the claim, or to additional new variables.
Claim 15 recites the limitations “variations” on line 4. This is unclear to the examiner if the applicant is referring to the plurality of variations from line 10 of claim 1, or to additional variations.

Claim 19 recites the limitations “variations” on line 3. This is unclear to the examiner if the applicant is referring to the plurality of variations from line 10 of claim 16, or to additional variations.


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites limitations “an information extraction module configured to …, a frequency decoupling module configured to …, a variance handling module configured to …, and a generalized mapping module configured to …", have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure of the information extraction module, the frequency decoupling module, the variance handling module, and the generalized mapping module, devoid of any structure that performs the function in the claim. The boundaries of these claim limitations are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AlIA 35 U.S.C. 112, second paragraph.

In response to this rejection, applicant must clarify whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function;
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or
does recite a function along with sufficient structure, material or acts to perform that function.

Allowable Subject Matter
Claims 1-15, 19 would be allowable if rewritten or amended to overcome the objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), set forth in this Office action.
Claims 16-18, 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
A statement of reasons for the indication of allowable subject matter is provided in the office action dated 9/27/2021.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered and are discussed in detail below.
In response to applicant argument in page 8, regarding to claim objections and claim rejections, applicant fails to fully amend all the claim objections and the 35 U.S.C. 112(b) rejections to overcome the objections and the rejections set forth in the previous office action. The objections to the claims are provided in this office action, refer to the claim objections and the 35 USC 112(b) or 35 U.S.C. 112 (pre-AIA ) rejections above. 
In response to applicant argument in page 8, regarding to 35 U.S.C. 112(b) rejections, the system comprises various modules have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. The disclosure of the information extraction module, the frequency decoupling module, 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/KIM T NGUYEN/Primary Examiner, Art Unit 2454